Citation Nr: 1026736	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral foot disability 
other than onychomycosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2008 rating decision by which the RO, in pertinent 
part, denied service connection for a bilateral foot disability.

In December 2009, the Board remanded the issue of entitlement to 
service connection for a bilateral foot disability to the RO for 
further development of the evidence.  By rating decision dated in 
March 2010, the RO granted service connection for bilateral 
onychomycosis of the feet.  The RO, however, continued to deny 
entitlement to service connection for other afflictions of the 
feet to include bilateral heel spurs, osteopenia, and chronic 
foot pain.  As such, the latter conditions are at issue herein, 
and the Board will resolve the matter of whether service 
connection for them is warranted.


FINDING OF FACT

Bilateral heel spurs, osteopenia, pes planus, and chronic foot 
pain are not shown to be related to the Veteran's active duty 
service.


CONCLUSION OF LAW

Bilateral heel spurs, osteopenia, pes planus, and chronic foot 
pain were not incurred in or as a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in October 2007.  

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in September and October 2007 that fully addressed 
all three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the Veteran of 
what evidence was required to substantiate the claim  and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA and private treatment records.  
The service records are unavailable despite the RO's efforts to 
secure them.  The Board notes that VA has no further duty to 
assist in obtaining the service treatment records in a case such 
as this, where they are presumed to have perished in a fire.  See 
38 C.F.R. § 3.159(c)(2).  The Board finds that the Veteran is not 
prejudiced by their absence, as the VA examiner who conducted the 
medical examination that the Veteran was afforded in furtherance 
of his claim took into account the conditions of the Veteran's 
service as described by the Veteran.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Discussion

The Veteran's service records are unavailable and are presumed to 
have been lost in a 1973 fire at the National Personnel Records 
Center (NPRC) facility located in St. Louis, Missouri.  VA has 
made multiple attempts to obtain the Veteran's service records, 
to include searches of alternate sources.  All searches for 
additional service records have been unsuccessful.  There is a 
heightened obligation to explain findings and conclusions in 
cases, such as this, in which service records are presumed to 
have been or were destroyed while the file was in the possession 
of the government.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record reflects extensive medical treatment for the feet.  An 
examination of the clinical records reveals that the Veteran has 
pursued podiatry care due to diabetes-related concerns and 
onychomycosis.  In addition to diabetic foot problems and 
onychomycosis, the Veteran suffers from bilateral heel spurs, 
osteopenia, pes planus, and chronic foot pain.  The Board will 
determine whether these conditions are related to service.

On March 2010 VA orthopedic examination, the Veteran described 
the nature of his service during World War II, which included 
medical treatment for the feet after not removing his boots for 
several weeks during the battle of Monte Cassino.  Following 
service, his feet were "fine" with only occasional pain.  The 
Veteran indicated that he underwent open heart surgery 12 years 
earlier and that he undertook a daily six-mile walking regimen 
without difficulty in order to promote cardiovascular fitness.  
He maintained this program until recent years when he began to 
slow down.  According to the Veteran, during the last decade, he 
had been experiencing jabs of pain in the feet as well as 
increasing pain on ambulation.  The Veteran denied a history of 
trauma to the feet.  Regarding both feet, the Veteran described 
pain in the lateral mid plantar region.  He wore corrective 
shoes.  The examiner noted fat pad atrophy to the balls of both 
feet.  The Veteran displayed an antalgic gait with a limp.  
Indeed, the examiner observed that he waddled.  There was 
subjective tenderness to mild palpation on the lateral mid rims 
of the feet.  There was a 15 degree bilateral varus angulation of 
the Achilles tendon and a mild genu varus (bowlegged) stance.  
There were nominal arches.  X-ray studies of the right and left 
foot showed osteopenia, probable pes planus, and posterior 
calcaneal spurs.  As to both feet, radiologic evidence indicated 
dematerialized but intact bones without deformity as well as 
preserved joint spaces.  The examiner diagnosed, in relevant 
part, bilateral osteopenia and calcaneal spurs of the feet.  The 
examiner opined that the Veteran's bilateral foot pain was not 
likely due to service.  The examiner arrived at his opinion 
because there were no signs of changes to the skin, circulatory 
problems, arthritis, or other indications of a history of cold or 
traumatic injuries to the feet that would be consistent with 
military service.  The Veteran's genu varus deformity of the legs 
caused him to walk on the outsides of his feet.  The Veteran's 
foot positioning, according to the examiner, was the likely cause 
of his foot pain.  The examiner indicated that certain aspects of 
the Veteran's bilateral foot pain were attributable to diabetic 
peripheral neuropathy.  The Board notes that the examiner did 
opine that the Veteran's bilateral foot onychomycosis was related 
to service, as it was consistent with wearing boots for days at a 
time coupled with moisture and other adverse conditions.  

Without a finding of an underlying disorder, a symptom alone 
cannot be service connected.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  As such, service connection for 
bilateral foot pain, in and of itself, cannot be granted.  
Service connection for the underlying cause or causes of foot 
pain, however, can be awarded.  Id.  The Veteran's bilateral foot 
pain stems from his diabetes mellitus and abnormal stance caused 
by genu varus.  The record does not reflect, and the Veteran does 
not assert, that either genu varus or diabetes mellitus is 
related to service.  As such, service connection for foot pain 
attributable to diabetes mellitus and genu varus is denied.  
38 C.F.R. § 3.303.  In the examination report the examiner 
concluded that no foot condition other than onychomycosis that 
would be consistent with military service and did not indicate 
that bilateral osteopenia, heel spurs or pes planus were related 
to service.  As such, service connection for the foregoing 
disorders of the feet is denied.  Id.

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his foot disability is caused by his military 
service.  However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, the Veteran is not shown to have the 
specialized training required for a determination as to diagnosis 
and causation, and is therefore not susceptible of lay opinions 
on etiology.  Thus, because of the medical complexity of the 
matter, the Veteran simply is not competent to render such an 
opinion or attempt to present lay assertions to establish a nexus 
between his current diagnosis and service.  

The Board has carefully considered the lay statements and 
history.  To the extent that the Veteran has asserted that he has 
had continuity of foot pain from service to the present, these 
assertions are not credible based on his inconsistent statements.  
At the time of the VA examination in March 2010, he indicated 
that when he returned to civilian life after the war, his feet 
were fine with only some occasional pain.  He indicated that 
after open heart surgery 12 years earlier, he walked up to six 
miles without difficulty to maintain cardiovascular fitness but 
over the past few years he had slowed down a bit.  He indicated 
that during the past 10 years he had increasing problems with 
paroxysmal sharp, jolting, fleeting jabs of pain in his feet, 
especially at night.  He also report increased pain with 
ambulation of any distance.  The Veteran indicated that his feet 
were essentially fine after service during the recent VA 
examination, which report is inconsistent with his assertion of 
continuity of symptoms of pain since service.  Thus, the Board 
concludes that the Veteran has not been a reliable historian to 
the extent he is asserting continuity of symptoms since service.  
Therefore, entitlement to service connection based on post-
service continuity of symptomatology is not warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the competent 
medical evidence of record reflects that a bilateral foot 
disability other than onychomycosis, to include bilateral heel 
spurs, bilateral osteopenia, bilateral pes planus, and chronic 
bilateral foot pain, is not linked to service.  38 U.S.C.A. 
§ 5107; Gilbert, supra.  




ORDER

The appeal is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


